               Case 3:18-cv-01245-SI Document 103 Filed 08/13/21 Page 1 of 4




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   EDMUND T. WANG, State Bar #278755
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, Sixth Floor
 5   San Francisco, California 94102-5342
     Telephone: (415) 554-3857
 6   Facsimile:    (415) 554-3837
     E-Mail:       edmund.wang@sfcityatty.org
 7
     Attorneys for Defendants
 8   CITY AND COUNTY OF SAN FRANCISCO,
     YVETTE WILLIAMS, MICHELE FISHER,
 9   ANTHONY BRYANT, JOHNSON BUI, ROBERT DALY,
     KRISTIAN DEJESUS, ANDY LEUNG, DENNIS WALSH,
10   and ROBERT YEUNG

11                                     UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13
      VINCENT KEITH BELL,                                    Case No. 3:18-CV-01245-SI
14
             Plaintiff,                                      JOINT STIPULATION AND ORDER
15                                                           MODIFYING THE COURT’S AMENDED
             vs.                                             PRETRIAL SCHEDULING ORDER RE:
16                                                           EXPERT REBUTTAL AND EXPERT
      CITY AND COUNTY OF SAN                                 DISCOVERY
17    FRANCISCO, ET AL.
                                                             Judge:                        Hon. Susan Illston
18           Defendants.
                                                             Complaint Filed:              December 4, 2020
19                                                           (Fifth Amended)
                                                             Trial Date:                   February 15, 2022
20

21

22

23          The parties submit the following joint stipulation modifying the Court’s Amended Pretrial

24   Scheduling Order (ECF No. 74), as to the non-expert discovery schedule as follows:

25          WHEREAS the deadline for Designation of Experts was extended to July 23, 2021, and the

26   deadline for Rebuttal to August 6, 2021 (ECF No. 93);

27          WHEREAS the deadline for Designation of Experts was again extended to July 31, 2021, and

28   the deadline for Rebuttal to August 13, 2021 (ECF No. 101);
                                                               1
        Joint Stip. and [Proposed] Order Re: Expert Discovery; Case No. 3:18-CV-01245-SI       n:\lit\li2020\200568\01549182.docx
                 Case 3:18-cv-01245-SI Document 103 Filed 08/13/21 Page 2 of 4




 1          WHEREAS the Expert Discovery Cutoff is currently August 27, 2021;

 2          WHEREAS the deadline to file Dispositive Motions is September 3, 2021;

 3          WHEREAS the parties desire additional time to disclose Rebuttal experts and to schedule the

 4   depositions of their respective experts;

 5          WHEREAS extending the Rebuttal deadline and Expert Discovery Cutoff will not affect the

 6   deadline for Dispositive Motions or the Trial Date.

 7          NOW THEREFORE the Parties hereby STIPULATE and request the Court ORDER THAT:

 8          1.      The deadline for REBUTTAL experts shall be extended to October 1, 2021; and

 9          2.      The EXPERT DISCOVERY CUTOFF shall be extended to December 10, 2021.

10          IT IS SO STIPULATED.

11   Dated: August 13, 2021
                                                      SIEGEL, YEE, BRUNNER & MEHTA
12
                                                  By: /s/ Andrew Chan Kim
13                                                   Andrew Chan Kim
14
                                                      Attorneys for Plaintiff
15                                                    VINCENT KEITH BELL

16   Dated: August 13, 2021
                                                      DENNIS J. HERRERA
17                                                    City Attorney
                                                      MEREDITH B. OSBORN
18                                                    Chief Trial Deputy
                                                      EDMUND T. WANG
19                                                    Deputy City Attorney
20                                                By: /s/ Edmund T. Wang
                                                     EDMUND T. WANG
21
                                                      Attorneys for Defendants
22
                                                      CITY AND COUNTY OF SAN FRANCISCO, YVETTE
23                                                    WILLIAMS, MICHELE FISHER, ANTHONY
                                                      BRYANT, JOHNSON BUI, ROBERT DALY,
24                                                    KRISTIAN DEJESUS, ANDY LEUNG, DENNIS
                                                      WALSH, and ROBERT YEUNG
25

26

27

28
                                                               2
        Joint Stip. and [Proposed] Order Re: Expert Discovery; Case No. 3:18-CV-01245-SI   n:\lit\li2020\200568\01549182.docx
               Case 3:18-cv-01245-SI Document 103 Filed 08/13/21 Page 3 of 4




 1                                          ATTESTATION OF SIGNATURES

 2          I, Edmund T. Wang, pursuant to Local Rule 5-1(i)(3) of the Northern District of California,
 3   attest that concurrence in the filing of this document has been obtained from each signatory hereto.
 4   Dated: August 13, 2021
                                                  By: /s/ Edmund T. Wang
 5                                                   EDMUND T. WANG
 6                                                    Attorney for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               3
        Joint Stip. and [Proposed] Order Re: Expert Discovery; Case No. 3:18-CV-01245-SI   n:\lit\li2020\200568\01549182.docx
                 Case 3:18-cv-01245-SI Document 103 Filed 08/13/21 Page 4 of 4




 1
                                                        ORDER
 2
            Pursuant to the parties’ stipulation and good cause appearing therefore, the joint stipulation is
 3
     granted. It is hereby ORDERED that the Pretrial Scheduling Order is modified as follows:
 4
            1.      The deadline for REBUTTAL experts shall be extended to October 1, 2021; and
 5
            2.      The EXPERT DISCOVERY CUTOFF shall be extended to December 10, 2021.
 6

 7
     DATE: August 13         , 2021               By:
 8                                                         Hon. Susan Illston
                                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               4
        Joint Stip. and [Proposed] Order Re: Expert Discovery; Case No. 3:18-CV-01245-SI   n:\lit\li2020\200568\01549182.docx
